Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2 are currently pending and the claims as originally filed on 03/19/2021 are acknowledged.  
Drawings
	Figure 1 is objected to its blurriness and specifically, the sizes of characters of Figure 1 are small and upon printing of the figure 1, structural details therein cannot be clearly disclosed. It is noted that any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
1. [0007] of the specification discloses “# H2O temperature range is from 60 to 80 degrees F” and but [0007] does not indicate “#” symbol before second “H2O” in line 7. Appropriate correction is requested. 
2.  Figure 1 discloses “ormur” but it is not clear what ormur means and when ormur is added in the preparation deodorant.  It is necessary to explain and clarify the information of Figure 1 in the specification without introducing new matter issue. 
3. The below underlined parts in the specification (1) and abstract (2) should be fixed to indicate “MgCl2”, “H2O”, “MgOH2”, “Cl”, respectively. 

(1) Specification
    PNG
    media_image1.png
    570
    877
    media_image1.png
    Greyscale



(2) Abstract

    PNG
    media_image2.png
    540
    1194
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “specifically super-fatted saponified coconut oil” in the last line. However, this is relative term which renders the claim indefinite. What factors should be considered “specifically super-fatted saponified” varies widely in the art depending on the individual situation as well as the person making the determination 
Claim 2 is also rejected due to vagueness of claim 1. 
For examination purpose, since the feature is indefinite, it is seen and any coconut oil in the prior art meets the claimed specifically super-fatted saponified coconut oil.  

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-2 are rejected under 35 USC 103 as being obvious over       in view of Hiramoto et al. (US2006/0165622A1) in view of Kondakov et al., "Manufacturing of Magnesium Hydroxide from Natural Magnesium Chloride Sources", Theoretical Foundations of Chemical Engineering, 2007, Vol. 41, No. 5, pp. 572-576. 
Applicant claims as follows:

    PNG
    media_image3.png
    462
    726
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    81
    725
    media_image4.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Kondakov teaches a process for preparing magnesium hydroxide from magnesium comprising reacting MgCl2 with caustic hydroxide and H2O under heat treatment and removing brine water and drying Mg(OH)2 by removing excess water to obtain Mg(OH)2 precipitate (see entire document including e.g., pages 546-547). 

    PNG
    media_image5.png
    240
    1614
    media_image5.png
    Greyscale

Although Kondakov does not expressly teach determining a molar amount of MgCl2 dissolved and measuring the mass for quantities of MgOH2, Cl mineral salts and H2O, such steps would be non-inventive because determining the amount (e.g., molar amount) of MgCl2 to stoichiometrically react with NaOH, and measuring the mass quantities of MgOH2, Cl mineral salts and H2O to mix coconut oil would be within knowledge and skill of the ordinary artisan, in the absence of evidence to the contrary (instant claim 1, in part).  
However, Kondakov does not expressly teach mixing coconut oil and one of other oils, solids, and waxes of instant claims 1-2. 
Hiramoto teaches a deodorant composition comprising magnesium chloride, magnesium hydroxide … mixtures thereof as the deodorant active ([0074]); coconut oil fatty acids, hardened coconut-oil fatty acids as a combination of the surfactant ([0088]); oils ([0065] and [0116]); solids ([0072]); and wax ([0301]). 
Although Hiramoto does not expressly teach mixing magnesium salt with coconut oil and then one of oils, solids and waxes, Hiramoto teaches deodorant composition containing magnesium salt, coconut oil fatty acids, oils, solids and waxes and therefore, mixing them together would be obvious. Further, please note that the order of mixing them is irrelevant or insignificant absent unexpected results.  See MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)”  (instant claims 1-2). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Kondakov is that Kondakov  does not expressly teach mixing coconut oil and one of other oils, solids, and waxes of instant claims 1-2. The deficiency is cured by Hiramoto. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from personal care product, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further mix the obtained product of Kondakov with coconut oil and one of oils, solids and waxes of Hiramoto to make a deodorant composition because Hiramoto teaches magnesium salt is effective to reduce body odor and other ingredients are also useful in the deodorant composition and thus adding magnesium hydroxide of Kondakov with coconut oil and other ingredients of oils, solids and waxes would form a deodorant with enhanced activity, devoid of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613